UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-1386



MABLE A. STEWART,

                Plaintiff - Appellant,

          v.


HENRY M. PAULSON, JR., Secretary, Department of the Treasury,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, District Judge.
(8:07-cv-01981-PJM)


Submitted:   August 29, 2008            Decided:   September 15, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mable A. Stewart, Appellant Pro Se. Alex Samuel Gordon, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mable A. Stewart filed a complaint alleging that her

former employer discriminated against her on the basis of her

gender, race, and religion, in violation of the Civil Rights Act of

1964, as amended.       The district court conducted a hearing and

granted summary judgment in favor of Defendant.          We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court from the bench.

Stewart v. Paulson, No. 8:07-cv-01981-PJM (D. Md. Mar. 5, 2008).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2